DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The amendment filed on 7/26/2022 has been entered.  
Claims 1-19 remain pending for this application. 
The reply filed on 7/26/2022 will be reviewed in the following sections. 
The applicant is thanked for their detailed responses and explanations provided in their arguments and remarks.	
Response to Arguments
Applicant’s arguments with respect to claims 1-19 filed on 7/26/2022 regarding the 35 U.S.C. 103 rejections have been considered and are not persuasive for the following reasons:
Regarding the Applicant’s assertion that: Karussi-1 does not the claim limitation “a cooperating detent arrangement configured to maintain the slider in the closed position or the open position, and the slider is configured to compress via the detent arrangement as the slider is moved between the closed position and the open position.” The examiner disagrees pointing out that the detent structure does not explicitly teach two elements of the claim: a) the cooperating detent arrangement configured to maintain the slider in the closed or open position and b) the slider configured to compress, via the detent arrangement between the open and closed position (Office Action dated 5/3/2022, Page 4).
Issue: Karussi-1 is only deficient on parts of the claimed invention, and the modifications proposed in the 35 U.S.C. 103 rejection are used to specifically show the anticipation in the prior art that the use of detents within tracks within a drink through lid structure are obvious (Again, refer to Office Action, dated 5/3/2022, Page 4).
Rule: "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397.
Analysis: The examiner has applied the combination of Karussi-1 and Karussi-2, both inventions from the same inventor, to demonstrate  the advanced state that the intellectual arc of innovation is in, with respect to the use of detent structures within tracks within lids to provide opening/closing/venting/cleaning functionality has been developed within the container closure art.
Conclusion: The 35 U.S.C. 103 rejection of claims within this office action are clarified and sustained.
Regarding Applicant’s assertion that: The Karussi-2 reference (see Examiner’s Annotated Diagram B of the previous office action and restated below) does is not “configured to”: “compress during movement between the closed and opened positions.“ (Applicant Arguments, Page 8, last paragraph)
Issue: Counsel asserts that Karussi-2 does not meet the  portion of the limitation, “a cooperating detent arrangement configured to maintain the slider in the closed position or the open position, and the slider is configured to compress via the detent arrangement as the slider is moved between the closed position and the open position.” the examiner disagrees, pointing out the following:
Rule: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “detent arrangement items ears – 264, surface – 240 are cited in the arguments and their functions and geometric arrangements are not claimed within the claim in contention.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Analysis: As Claim 1 is written, the limitation is: “and the slider is configured to compress via the detent arrangement as the slider is moved between the closed position and the open position.”  The only structural features introduced in Claim 1  that apply to this argument are  “a slider” and “a cooperating detent arrangement.”  Karussi-2 identifies these structures and identifies the exact limitation that the assembly “compresses via the detent arrangement” in the transition between the open and closed stated as outlined in Paragraph 0111 of Karussi-2s disclosure where the “detent arrangement” bridging section – 250 to flex downward on the described undercut edge – 242 (See Examiner’s Annotated Diagram A) putting the entire detent assembly in compression (the flexing down of 250 forces the detents – ears – 264 – out).  The Examiner’s Annotated Diagram B of Karussi-2 is included below to help guide further discussions about the arguments:

    PNG
    media_image1.png
    721
    1326
    media_image1.png
    Greyscale

Conclusion:  The 35 U.S.C. 103 rejection of claim 1 with respect to this argument is sustained.
Regarding Applicant’s assertion that: Paragraph 0118 of Karussi-2 is not relevant to the assertion that the “slider is configured to compress via the detent arrangement (Applicant Arguments, Page 9, First Paragraph.)
Issue: Paragraph cited is not relevant to the rejection,  the examiner disagrees, pointing out that with the broad assemblies defined by the applicant in claims 1 and 13, the assemblies described in Karussi-2 are relevant as they function through manipulation of relative surfaces during the motion of the slider, providing a compression effect throughout that motion.
Rule: In response to applicant's argument that the references do not apply to certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the assemblies represented by “the slider” and “the detent arrangement”) are not recited in detail with respective, critical component parts in the claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Analysis: Paragraph 0118 depicts a component of the slider assembly that also transitions, via compression, under the guidance of the detent arrangement, through a gradual increase in compression (See Examiner’s Annotated Diagram B, Item 230 and 216)
Conclusion: The 35 U.S.C. 103 rejection of claim 1 with respect to this argument is sustained.
Regarding Applicant’s assertion that: Supplementary arguments on the 35 U.S.C. 103 rejection of Claim 1 are not sufficient and cannot modify the structures sufficiently to meet the limitations as stated.
Issue: The applicant argues that Slider 204 (as referenced on Page 9, entire page) the examiner disagrees, pointing out that In re Japikse teaches the principle of the rearrangement of parts does not make a concept patentable. (See MPEP 2144.04, Section VI.)
Rule: Per MPEP 2144.04 – “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.”
Analysis: As outlined earlier, all prior art used within the rejections of claims 1 and 13 (the independent claims in this application) come from within the container and closure art subset that possess a slider and cooperating detent structure.  Structural sub-elements that make this application distinct are not, as of yet, included in the independent claims so that one of ordinary skill in the art would not anticipate them.  
Additionally, the supplemental conclusions, distinguished from the main rejection by the preamble – “Further…” (See examples on Office Action dated 5/3/2022, pages 6 and 7) rely on the obviousness conclusion from the primary rejection, and additionally note modifications that anticipate dependent claims within the application.  This structure is used to inform the applicant of the state of the art, and enhance compact prosecution by pointing out obvious modifications within the independent claim, so that the applicant and expand the scope of the structure within the independent claims if patentable material does, in fact, exist
Additionally, the supplemental conclusion that OFFICIAL NOTICE was taken with respect to “basic engineering principles of intended use (Applicant Arguments, page 10, second to last paragraph) is incorrect.  The examiner points to the above paragraph and supplemental conclusions elaborated in the previous section, with the aim of facilitating compact prosecution.  
Conclusion: The 35 U.S.C. 103 rejection of claim 1 with respect to these arguments is sustained.
Regarding Applicant’s assertion that: That the frame of slider 204 (According to Karussi-2 does not teach compression.
Issue: The applicant’s counsel cited paragraphs 0112 and 0113 of Karussi-2 (Arguments, dated 7/26/2022, bottom of page 12 through the top of page 13, with arguments following) the examiner disagrees, pointing out the following. 
Rule: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the “the frame of the slider is configured to compress the seal – 210, as the slider is moved from the closed position to the opened position.) are cited in the arguments and their functions and geometric arrangements are not claimed in this claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Analysis: The specification of the application was searched for compression and found only two instances (Paragraph 0023, and 0003) where compression was cited and did not provide any additional detail or definition as to the specific locations, directions, deflections or forces that are cited within the independent claims 1 or 13.  The lack of specificity within the structure recited within the claims allow the prior art applied in the office action to read on those claims.
Conclusion: The 35 U.S.C. 103 rejections of claims 1 and 13 with respect to this argument is sustained.
Summary: The 35 U.S.C. 103 rejections of claim 1 and 13 are sustained with respect to the above arguments.  Claims 2-12, 14-19 are rejected under 35 U.S.C. 103 as depending from the rejected claims.
Applicant's arguments regarding the 35 USC 103 rejections of Claims 1 and 13 have been considered and are sustained and made final. Claims 2-12, 14-19 are rejected under 35 U.S.C. 103 as depending from the rejected claims and are made final.
The previous Office Actions rejections are restated below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karussi, et al. (US 20160270572 – hereafter referred to as Karussi-1) in view of Karussi, et al. (US 201700667573 – hereafter referred to as Karussi-2).  The Examiner’s Annotated Diagram A of Karussi-1 follows:

    PNG
    media_image2.png
    751
    1369
    media_image2.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Karussi-1 discloses: A lid assembly (Karussi-1, Examiner Annotated Diagram A – item 20)  for an associated beverage container comprising (22 – drinking vessel): a lid including a lid body (Examiner Item – A) having a sidewall (30 – sidewall) for engaging an opening of the associated container (Paragraph 0030 – describes the attachment of the lid to the container) and a top wall (28 – top wall), the top wall (28) includes an elongated recessed portion (Elongated recess – 32) formed therein, the top wall has a drink opening (34 – opening or port) located in the recessed portion (34) adjacent the sidewall (34 is adjacent to the sidewall – 30); and a slider (cover – 36) (NOT EXPLICITLY TAUGHT) {slider structure - removably received} in the recessed portion (32 – elongated recess), the slider (36) is movable along a length direction of the recessed portion (32) between a closed position for closing the drink opening and an open position for opening the drink opening (Paragraph 0031 describes this limitation ,(NOT EXPLICITLY TAUGHT) (detent structure -  wherein the lid and the slider have a cooperating detent arrangement configured to maintain the slider in the closed position or the open position, and the slider is configured to compress via the detent arrangement as the slider is moved between the closed position and the open position.}
Karussi-1 does not explicitly or expressly disclose the removable nature of the slider nor does it specifically articulate a detent arrangement that maintains the slider in the open or closed position while maintaining compression between the two positions.
However, Karussi-2, who also contributes teachings in the art of container closures using slider structures provides teachings and motivations within the container closure art.  The Examiners Annotated Diagram B for Karussi-2 follows: 
  
    PNG
    media_image3.png
    742
    1275
    media_image3.png
    Greyscale

Examiner's Annotated Diagram B
Karussi-2 teaches: a similar but explicitly stated - removably received slider (Karussi-2 – Paragraph 0103 describes the removable lid state in order to facilitate dis-assembly and cleaning.) wherein a similar lid and slider assembly have a cooperating detent arrangement (See Examiner’s Annotated Diagram B – Parts 264 – wide ears (detents) and the slider track or flange - 234, and closure detents 284 -  triangle shaped projections on lid interacting with slider part -  280 – triangle projection with arcuate recess (detent) 282 – sidewalls that function as detent during actuation – in order to securely close ) configured to maintain the slider in the closed position (Figure 34C) or the open position (Figure 35 C), and the slider is configured to compress via the detent arrangement as the slider is moved between the closed position and the open position (Paragraph 0115 describes the flexing between the open and closed positions – in order to ensure a repeatable opening-closing sequence.}
Karussi-2 also teaches: a vent hole (230) that is closed by the lid assembly (Part 216 – seal section) during the closed state, but allows venting during the opened and removal state (Paragraph 0118) in order to maintain the seal during operation of the device (Paragraph 0118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lid and Closure Assembly of Karussi-1 with the cooperating detent arrangement of Karussi-2 ( 280 triangle shape with recess – 282, with 284 lid projection, as well as 264 – wide ears (detents), vent hole (220), vent seal (216) and slider track (234 – flange))  in order to advantageously modify the slider assembly to improve sealing during a closed state, increase reliability of opening and closing movements, and, finally, enhance the ability to remove and clean the slider (Paragraphs 0103 and 0115).
Further, Karussi-2 discloses the claimed invention’s slider detent structure except for the arrangement and orientation of the detent structure.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to configure detents for opening, closing and removal while maintaining the slider assembly in tension (Karussi 2 - Paragraphs 0103 and 0115), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that advantageously separates it from the prior art.
Further, while the modified closure of Karussi has all the functionality of the claimed invention, it should be noted that the closing detents are a separate structure with a different orientation than presently claimed.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains with access to both Karussi (References 1 and 2) to configure the location and disposition of the closure detents of  the modified apparatus of Karussi to suit a particular application based on basic engineering principles and intended use (i.e., reliable sealing via compression through the assembly in both the opened and closed state and during the transitions between that is disposed along the same axis of movement), including a positioning of one structure within another (i.e., both detents function within the same slider track) to achieve the same locking effect.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with the modified slider and detent assemblies aligned with or in various geometric arrangements within the structure because both arrangements perform equally well with respect to capability to provide a sealed, closed vessel.  Therefore, it would have been an obvious matter of design choice to modify the closure and slider assembly geometry to obtain the invention as claimed.
In regards to Claim 2, Karussi-1 continues to teach: wherein the slider (36) includes a frame (42 – tab with a cam surface – 42a) and an elastomeric insert secured by the frame (Paragraph 0041 defines two features (ridges – 72 and 74) that are projected outward from the domed surface of the cover made with TPE – or Thermo-Plastic Elastomer), the insert defining an exterior top surface of the slider (the inserts cover an exterior top surface of the cover – i.e., the ridges).
In regards to Claim 3, the modified container and closure of Karussi-1 continues to teach the following concept: The frame modified frame of Karussi-1  has a detent arrangement that maintains compression through the assembly in both the opened and closed state and during the transitions between those states, an outer surface with an elastomeric insert that defines part of the exterior top surface.  
However, the modified container and closure of Karussi-1: does not expressly disclose the geometry of the frame.
However, Karussi-2 further teaches the frame elements, including that the modified frame: is U-shaped in a top plan view (the frame is part 250 – intermediate section – and is U-shaped from the top view), the frame extended along opposed sides (outer surfaces at 262 and 258) and bottom side edge portions (Side walls – 272)  of the insert (See Examiner’s Annotated Diagram B – the frame has a wall at both opposing sides of 222 and a back wall – in order to secure the slider in the open and closed positions – paragraph 0009).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the already modified Lid and Closure Assembly Frame of Karussi-1 with the U-Shape and Sidewall structure of Karussi -2 (frame part 250, with outer surfaces at 262 and 258, side surfaces at 270)  in order to advantageously modify the slider assembly to: increase reliability of securing the slider in the open and closed positions (Paragraph 0009).  
Further, regarding claim 3, the specific shape of the frame and insert structure of the modified closure of Karussi-1 is not fully aligned in the frame’s U-shape.  Again, Karussi-1 discloses the claimed invention’s concept of a U-Shaped Frame with detents as outlined above.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to configure the functions of the slider and frame with any suitable geometry, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that advantageously separates it from the prior art.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with slider assemblies aligned with or in various geometric arrangements within the structure because both arrangements perform equally well with respect to capability to provide a sealed, closed vessel.Therefore, it would have been an obvious matter of design choice to modify the closure and slider assembly geometry to obtain the invention as claimed.
In regards to Claim 4, Karussi-1 continues to teach: wherein the insert (Karussi-1, integral to the slider – 36) includes opposed ends (Examiner’s Annotated Diagram A – Item B and Paragraph 0007 and Figure 7). 
Karussi-1 does not expressly disclose a structure where one of the opposed ends engages the sidewall.
However, Karussi-2, in a similar disclosure on closures, teaches: and in the closed position of the slider, one of the ends is configured to sealingly engage (described in Paragraphs 0113 and 0114) the sidewall of the lid (Paragraph 0114 describes the sealing action of parts 206D – elongated tab and 54D – recess – on the sidewall in order to prevent leakage from pressure due to the storage of hot liquids).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the already modified Lid and Closure Assembly frame of Karussi-1 with the sidewall engaging structure of Karussi-2 (Parts 206D elongated tab and 54D – recess and Paragraph 0114) in order to advantageously modify the slider assembly to: prevent leakage from pressure due to the storage of hot liquids (Paragraph 0114).
Further, regarding claim 4, the specific shape of the modified closure of Karussi-1 is not fully aligned in the frame’s opposed ends.  Again, Karussi-1 discloses the claimed invention’s concept of a closure that seals with the sidewall of a container.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to configure the frame and closure structure, including aligning one end of the structure’s opposed ends to have both the opposed end of the frame and the seal configured to engage the sidewall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that advantageously separates it from the prior art.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with slider assemblies aligned with or in various geometric arrangements with the sealing surface because both arrangements perform equally well with respect to capability to provide a sealed, closed vessel.Therefore, it would have been an obvious matter of design choice to modify detent and guide track geometry to obtain the invention as claimed.
In regards to Claim 5, the modified container and closure of Karussi-1 continues to teach: wherein the recessed portion (Karussi-1, 32 – annular recess) is defined by inner sidewall sections (not labeled, but in Examiner’s Annotated Diagram A – Item D) and a base section (Item B) of the top wall (Item E) . 
The previously modified frame, lid, and closure assembly of  the combined references of Karussi has a detent arrangement that maintains compression through the assembly in both the opened and closed state and during the transitions between those states, with detents disposed within the guide tracks, an outer surface with an elastomeric insert that defines part of the exterior top surface, and a U-shape and sidewall with a slider track which also meets the limitations of this claim as follows: a similar version of the inner sidewall sections (Karussi-2, See Examiner’s Annotated Diagram B, Figure 25) includes a similar guide track (flanges 232 and 234) formed therein, a first detent (notch – 238 – which functions as a detent with the tension of the assembly forcing the assembly into the notch – see paragraph 0110) of the detent arrangement is provided in each guide track (both tracks have the same flange – detent structure), and the frame includes opposed sides (262 -second sidewall)  and a bottom (264 – wide ear functions as the bottom – the bottom surface formed from the bottom plane shown in Figure 29), each of the sides includes a second detent (264 – wide ear) of the detent arrangement, the second detents sized for slidable receipt within the guide tracks (receipt in the guide tracks done by gap at 238 –in order to secure the slider in the open and closed positions – paragraph 0009).
In regards to Claim 6, the modified container and closure of Karussi-1 has a detent arrangement within the previously modified structure, including:  The frame modified lid and closure assembly of Karussi-1 has a detent arrangement that maintains compression through the assembly in both the opened and closed state and during the transitions between those states, an outer surface with an elastomeric insert that defines part of the exterior top surface, a U-shape and sidewall with a slider track and a first and second detent arrangement, which also meets the limitations of this claim as follows: of wherein each of a similar frame sides (per Karussi-2) include a first end portion (first end at 274 – narrow ear) and an opposite second end portion (second end on frame at 264 – wide ears), the second end portions are connected to one another (See Examiner’s Annotated Diagram B – Figure 29 – for wall connecting elements of 264 to 262 to each side), and the second detents are provided at the first end portions.
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to jointly configure the detents and guide tracks where the second detents are provided at the first end portions because Applicant has not disclosed that the positioning of the detents, as disclosed, provides an advantage over the existing prior art that provides functionality, is used for a particular purpose, or solves a similar stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with cooperating detents in various geometric arrangements because both arrangements perform equally well with respect to capability to provide a fixed open and fixed closed position as well as in compression during transitions between these states.Therefore, it would have been an obvious matter of design choice to modify detent and guide track geometry to obtain the invention as claimed.
In regards to Claim 7, the modified container and closure of Karussi meets all the limitations of this claim, including: wherein the insert is configured to compress via engagement (Karussi-2 – Paragraph 0117 for description of engagement compression and previous rejections for the movement of those detents into the slider track) of the first (280) and second detents (284)(See rejection of the claim from which this claim depends as well as preceding rejections for the series of modifications from which this claim depends, since it already covers the described limitations as well as rationale and motivation for the compression interaction between the detents and the frame.)
In regards to Claim 8, the modified container and closure of Karussi meets all the limitations of the claim, including: wherein the first detents (Karussi-2 Notch – 238) separate the guide tracks into equally sized forward track sections and rear track sections (See Examiner’s Annotated Diagram B – Figure 25 – bottom, track sections - CC which includes forward – 244 and rear – 234 sections), where in the closed position of the slider the second detents are received in the forward track sections (274, Narrow Ears – in forward), and in the open position of the slider the second detents (264, Ears – in rear) are received in the rear track sections (Karussi-2 – paragraphs 0112-0113 and parent claim above for obviousness and rationale).
In regards to Claim 9, the modified device of Karussi does not explicitly describe the removal of the insert and the interactions of the frame with the recess.
The frame modified lid and closure assembly of Karussi-1  has a detent arrangement that maintains compression through the assembly in both the opened and closed state and during the transitions between those states, an outer surface with an elastomeric insert that defines part of the exterior top surface, and a U-shape and sidewall with a slider track, a detent disposed within at slider track in the middle, and a track geometry that has equal forward and rear track sections around the detent.  
However, Karussi-2 teaches: wherein the second detents (Karussi-2 – 280 – triangular projections) are adapted to slide against the inner sidewall sections (previous modifications placing 284 and 280 within frame tracks) of the recessed portion as the slider is being removed from the recessed portion (Paragraph 0117 for description of moving the slider to the removable position from the recessed portion – in order to simplify dis-assembly for cleaning – Paragraph 0120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the Lid and Closure Assembly of the modified device of Karussi with the first and second detent and guide track structure that allows for removal of the frame of Karussi-2 (flanges 232 and 234 forming the guide track, first detent formed in the guide track by 238, and frame opposed sides (262 – second sidewall) to easily remove the assembly from the recessed portion – Paragraph 0117) in order to advantageously modify the slider assembly to: simplify dis-assembly for cleaning – Paragraph 0120.
In regards to Claim 10, the modified container and closure structure of Karussi does not explicitly address removal of the slider assembly.
However, Karussi-2 teaches: wherein the slider is configured to bow as the slider is being removed from the recessed portion (Paragraphs 0115 and 0116 describe how the lid is “flexed” – paragraph 0115 – in order to move it between the Open, Closed and Removal states in order to enable easy dis-assembly and cleaning – Paragraph 0115 and 0120)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Lid and Closure Assembly frame of Karussi with characteristic of flexing during removal (Detents and frame sized so the assembly flexes while installed and between states - Paragraphs 0115 and 0116 describe how the lid is “flexed” – paragraph 0115) in order to advantageously modify the slider assembly to: in order to simplify dis-assembly for cleaning – Paragraphs 0115-0116 and 0120.
In regards to Claim 11, while the modified lid and closure  device of Karussi-1 discloses the insert, Karussi-1 is silent on the specific manufacturing process to manufacture the parts.
The modified device of Karussi currently has: a detent arrangement that maintains compression through the assembly in both the opened and closed state and during the transitions between those states, an outer surface with an elastomeric insert that defines part of the exterior top surface.  
However, Karussi-2 discloses a similar closure where the modified insert is: over molded (Paragraph 0106 describes overmolding of the seal (210) onto the frame (Overall structure shown in top of Figure 25) so as to be permanently and nonremovably attached to frame (Paragraph 0129 – in order to prevent liquid leaks in the frame assembly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Lid and Closure Assembly frame of Karussi with the characteristic of over-molding the insert (Paragraph 0129 – in order to prevent liquid leaks in the frame assembly) in order to advantageously modify the slider assembly to prevent liquid leaks in the frame assembly - Paragraph 0129.
In regards to Claim 12, the modified device of Karussi: the venting system opens the vent when the lid is closed position in order to release steam pressure from hot liquids.  
The frame modified device of Karussi-1 currently has a detent arrangement that maintains compression through the assembly in both the opened and closed state and during the transitions between those states, an outer surface with an elastomeric insert that defines part of the exterior top surface.  
However, Karussi-2 discloses a similar lid structure with an analogous venting system that has: a vent opening (Karussi, Reference 2 - 230) is located in the recessed portion (See Examiner’s Annotated Diagram B – Figure 25) , the slider in the closed position closes the vent opening, and the slider includes an undercut region on a bottom surface allowing the vent opening to open in the open position of the slider (See paragraph 0118 that meets this limitation in order to have the container sealed during the closed state and open during the open and cleaning state.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the modified Lid and Closure Assembly of Karussi with the venting concept of Karussi-2 (Paragraph 0118 – items 230 – vent, 216 – seal portion, and frame)  in order to advantageously modify the slider assembly to: improve sealing during a closed state, and have venting while in the open or cleaning state (Paragraph 0118). 
Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karussi-2 in view of Karussi-1. 
In regards to Claim 13, Karussi-2 teaches: A lid assembly (Karussi – 2, Lid assembly – 20) for an associated beverage container (22 – drinking vessel) comprising: a lid (20) including a lid body  (48 – lid) having a sidewall (54 – sidewall) and a top wall (48 – top wall), the top wall (48) includes an elongated recessed portion (226 – Recessed channel) formed therein, the top wall has a drink opening (56 – port) and a vent opening (230 – Vent hole) located in the recessed portion (See Examiner’s Annotated Diagram B – Item 230); and a slider (204 – Slider) removably received in the recessed portion (226 – recessed portion), the slider (204) is movable along a length direction of the recessed portion (226) between a closed position where the drink opening and vent opening are closed and an open position where the drink opening and vent opening are open (Paragraph 0118 – describes and meets this limitation), the slider (50) includes a frame (204 – slider for the embodiment on Figure 25) (NOT TAUGHT) 
While Karussi-2 has a frame (204) with insert (210) – the frame is not explicitly “U-shaped.”
However, Karussi-1, in the same field of vented container closures, teaches: a similar slider defined above that includes a frame U-shaped (See Examiner’s Annotated Diagram A – item 36 shape) in a top plan view (In order to provide a sealed drinking port when the container is closed – paragraph 0007 and 0031). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the frame, and recess shape and structure of Karussi-2 with the “U-shaped” frame of Karussi - 1 (Cover – 36 (as frame as U-shape), recess – 38 (as U-Shaped recess), and in  in order to combine shape and design choice component characteristics to produce a cover that seals the container when closed (Paragraph 0007 and 0031).
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to jointly configure the frame and frame structure, recess depth and plan view shape.  The Applicant has not disclosed that the container and closure, as disclosed, provides an advantage over the existing prior art that provides functionality, is used for a particular purpose, or solves a similar stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with a recessed slider, frame and sealing attributes because both arrangements perform equally well with respect to capability to provide a sealed container.  Therefore, it would have been an obvious matter of design choice to modify detent and guide track geometry to obtain the invention as claimed.
Further, regarding this claim, Karussi-2 discloses the limitations of claim 13, as above, and further discloses a slider.  Karussi fails to disclose a “U-Shaped” slider in the top plan view. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains with access to Karussi-1 to configure the shape of the slider assembly of Karussi-2 to suit a particular application based on basic engineering principles and aesthetic appearance, including a relative shape of various parts from a particular plan view is an exercise for one of ordinary skill in the arts. 
In regards to Claim 14, Karussi-2 continues to teach: wherein the lid (Karussi – 2, 20) and the slider (204) have a cooperating detent arrangement (See 282 and 284 for closure detent and 264 (ears) and 242 (undercut ledges) open detents) configured to maintain the slider in the closed position (Paragraphs 0113-0114)  or the open position (Paragraph 0115).
In regards to Claim 17, Karussi-2 continues to teach: The lid assembly of claim 13, wherein the frame is configured to allow for bowing of the insert as the slider is removed from the recessed portion (Karussi-2 Paragraph 0133 discusses flexing (read as bowing) as an essential contact that provides tension between the open, closed and removal states of the frame assembly.)
In regards to Claim 18, Karussi-2 continues to teach: wherein the insert (Karussi – 2, 210 – Seal Assembly) includes an undercut region (Parts 270 – sidewalls, then an undercut (276 – cylinder shaped rod) is in the undercut region between the sidewalls)  on a bottom surface (Sidewalls extend to the bottom surface – See Annotated Diagram B) allowing the vent opening (230 – vent)  to open in the open position of the slider (Examiner’s Annotated Diagram B - See part 230 - vent in Figure 25 and Paragraph 0118 that describes and meets these limitations).
In regards to Claim 19, Karussi-2 continues to teach: wherein the insert (Karussi – 2, 210 – Seal Assembly) is overmolded (Paragraph 0106 – “the seal – 210 – is over-molded onto the cover…”) onto the frame (204 – slider) so as to be permanently and nonremovably attached to frame (See paragraph 0107 that describes the overmolding of the seal (210) onto the frame (250 – bridging section is part of the frame assembly so as to form a leak proof seal – Paragraph 0106).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Karussi-2 in view of Karussi-1 and in further view of Liu et al. (US 20150250341 – hereafter referred to as Liu). 
	In regards to Claim 15, Karussi -2 continues to teach: wherein the recessed portion is defined by inner sidewall sections (Karussi-2, Item 236 and Examiner’s Annotated Diagram B – Figure 25 – bottom) and a base section of the top wall (222), each of the inner sidewall sections includes a guide track formed therein (the track is formed on both sides by parts 232 and 234), (NOT TAUGHT) {
The combined references of Karussi do not specifically place the first detent in each guide track.
However, Liu teaches, in a similar disclosure of a sliding top container closure that uses detents to control movement, teaches: a first detent (Liu – 40, clicking rib) of the detent arrangement is provided in each guide track (70 back clicking part).  (The detent arrangement is explained in paragraphs 0055 through 0058 that describes the detents within the track section – in order to give the user a haptic signal when the container is opened or closed – Paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide tracks of the combined references of Karussi with the detents within the guide-track of Liu (Clicking rib – 40, and front and back clicking parts – both labeled 70) in order to advantageously modify the closure in order to give a haptic signal when the container is opened or closed (Paragraph 0019).
Further regarding claim 15, the modified device of Karussi and Liu discloses the limitations of the claim.  Liu’s detents are internal cavities mean to receive outwardly facing clicking ribs (Liu - 40), whereas the drawings and specifications depict a detent projecting out within the track that limits the movement. Liu discloses the claimed invention except for the geometric arrangement of the detents and guide tracks.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the detent – guide track – opening geometry based on design requirements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that is not met by the prior art.
In regards to Claim 16, Karussi-2 continues to teach:  wherein the guide tracks (Karussi-2 parts 232 and 234) are sized such that in the open position of the slider a gap is formed between an end wall of the frame and an end section of the recessed portion (See Annotated Diagram B – Figure 25, bottom, at part 240 with detent to keep space between frame and frame removal areas at 236) opened position detent at and an end face of the slider (204) is positioned at least partially over the drink opening (The design has the potential to do this based on design choices outlined below).
While Karussi-2 further discloses a slider (204).  Karussi fails to disclose an end slider that is partially over the opening.  
However, Liu does disclose a similar end face of and analogous slider is positioned at least partially over a drink opening (Liu – Figure 2- Part 33 (Insertion prevention projection)prevents the Sliding cap – 23 (slider) from moving past the opening and – MOTIVATION: to prevent the incorrect installation of the slider – paragraph 0008).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guide tracks of the combined references of Karussi with Liu’s Insertion Prevention projection (33- performs as an additional detent to limit the travel of the modified slider) in order to advantageously modify the closure in order to prevent an incorrect installation of the slider – Paragraph 0008, and by virtue of geometry – also partially cover the drink opening.
Further, Karussi-2 discloses the claimed invention except for the end slider that is partially over the opening.  It would have been obvious to one having ordinary skill in the art at the time the application was filed to arrange the detent – guide track – opening geometry based on design requirements, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that exceeds what is already provided in the prior art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 19.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                            

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733